Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12, 14,  and 15 includes the limitation “the angle of inclination is defined by a height of the first foot portion and the first transition portion, a transverse spacing of the channel, and a transverse spacing of the first foot portion and the second foot portion” which is indefinite as one skilled in the art would not understand how these elements are specifically used to define the angle.  No formula is or description of their application is provided in the claim.  Applicant may be attempting to import teachings of the specification into the claim but while read in light of the specification limitations are not read into the claims.  Applicant may feel that the specification defines this but paragraph 0032 (of the PGPub) merely provides examples and does not specifically define the claimed application/limitation.  
Claims 16-20 are rejected due to dependence from claim 15.
Examiner notes that due to the lack of clarity of how the various elements are used to define the angle that claims 12, 14, and 15-20 (16-20 due to dependence from claim 15) remains so indefinite as to prevent the application of prior art to it.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kollar et al. (U.S. Patent 11,255,619).
Regarding claim 1, Kollar teaches a first tank (fig. 2) for a heat exchanger (per abstract), comprising an axially extending body (element 6, examiner notes that the axis of extension is not specifically limited thus any direction may actually be used, but for purposes of examination the axis will be considered the up-down (or “Y”) direction of figures 2), comprising a first wall (per annotated figure 3 below), a second wall (per annotated figure 3 below), a third wall (per annotated figure 3 below) between the first and second walls, and a plurality of ribs (per annotated figure 3 below), wherein the first, second, and third walls define a channel (inside element 6); a transition (per annotated figure below), comprising a first transition portion (per annotated figure 3 below) and a second transition portion (per annotated figure below) each axially extending from respective distal ends of the first and second walls (per fig. 1 and 3); and a foot (per annotated figure 3 below), comprising a first foot portion (per annotated figure 3 below) and a second foot portion (per annotated figure 3 below) coupled to the first and second transition portions, respectively, the first and second foot portions extending axially and positioned outboard of the body by the transition (per annotated figure 3 below), wherein the plurality of ribs extends radially outwardly from an outer surface of the body (per annotated figure 3 below), wherein at least some of the plurality of ribs extend over the outer surface extending from the first transition portion to the second transition portion (per annotated figure 3 below).
Regarding claim 2, Kollar teaches a heat exchanger (per abstract), comprising: the first tank of claim 1 (see the rejection of claim 1 above); and a core comprising a plurality of passages (inside elements 3) and a header plate (element 4), wherein the header plate comprises a first plurality of openings (elements 5) to the plurality of passages and a trough (per annotated figure 3 above) that retains the foot, wherein a cavity defined by the channel is in fluid communication with the plurality of passages via the header plate (per figure 1-6).
Regarding claim 3, Kollar teaches the trough comprises a flange (per annotated figure 3) in a folded position (the rounding of the trough creates the claimed trough and folded position as claimed) abutting the first and second foot portions to retain the first and second foot portions therein (per fig. 3).
Regarding claim 7, Kollar teaches the channel defined by the first, second, and third walls is a smooth surface (per fig. 3-6).
Regarding claim 8, Kollar teaches the first transition portion extends in a first direction radially outwardly of the body and defines a first spacing between the first wall and the first foot portion (per annotated figure 3 it does this), wherein the second transition portion extends in a second direction radially outwardly of the body and defines a second spacing between the second wall and the second foot portion (per annotated figure 3 it does this).
Regarding claim 9, Kollar teaches the first and second spacings are the same (per figures).
Regarding claim 10, Kollar teaches wherein the at least some of the plurality of ribs extend from a first outwardly-facing angle defined by the first wall adjoining the first transition portion and from a second outwardly-facing angle defined by the first transition portion adjoining the first foot portion (per the figure this is met, examiner notes that the angle of the claim is not limited thus any direction effectively meets the limitation).
Regarding claim 11, Kollar teaches the at least some of the plurality of ribs extend radially outwardly of the body according to the first and second spacings (per figures this is met, examiner notes this is extremely broad as “according” does not actually designate any specific direction simply extending out as the ribs do meets this very broad limitation).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kollar et al. (U.S. Patent 11,255,619) in view of Hirano et al. (U.S. PGPub 2007/0181291).
Regarding claim 4, Kollar does not expressly teach a second tank comprising another cavity; and a footer plate comprising a second plurality of openings at an end of the core opposite the header plate that also correspond to the plurality of passages, wherein the another cavity of the second tank is in fluid communication with the cavity of the first tank via the plurality of passages.
Hirano teaches that a heat exchanger for a vehicle (para. 0001) that includes a second tank (element 2), and a footer plate (element 11) comprising a second plurality of openings (elements 22) at an end of the core opposite the header plate (element 11 of element 3) that also correspond to the plurality of passages (inside of elements 26), wherein the another cavity of the second tank is in fluid communication with the cavity of the first tank via the plurality of passages (per fig. 1).  Further Kollar teaches the upper and lower tanks are the effectively the same (para. 0064).  It would be obvious at the time of filing to Modify Kollar to be used with the heat exchanger of Hirano, the motivation would be to use the improved durability and lowered cost teachings of Kollar (Col. 1, ln 13-16) with the heat exchanger of Hirano.
Regarding claim 5, Hirano further teaches the first tank (element 3) is an inlet tank, wherein the second tank (element 2) is an outlet tank per fig. 1.  It would be obvious at the time of filing to Modify Kollar to be used with the heat exchanger of Hirano, the motivation would be to use the improved durability and lowered cost teachings of Kollar (Col. 1, ln 13-16) with the heat exchanger of Hirano.
regarding claim 6, Kollar teaches the tanks comprise a plastic (abstract) and the core comprises a metal (abstract).
regarding claim 13, Hirano teaches an intake portion (at element 6) for receiving fluid into the channel.  It would be obvious at the time of filing to Modify Kollar to be used with the heat exchanger of Hirano, the motivation would be to use the improved durability and lowered cost teachings of Kollar (Col. 1, ln 13-16) with the heat exchanger of Hirano.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763